Exhibit 10.1

GENOMIC HEALTH, INC.

DEFERRED COMPENSATION PLAN



Genomic Health, Inc., a  Delaware corporation (the “Company”), hereby
establishes the Genomic Health, Inc. Deferred Compensation Plan (the “Plan”),
effective January 1, 2018 (the “Effective Date”), for the purpose of attracting
and retaining high quality executives and Directors, and promoting in them
increased efficiency and an interest in the successful operation of the
Company.  The Plan is intended to, and shall be interpreted to, comply in all
respects with Code Section 409A and those provisions of ERISA applicable to an
unfunded plan maintained primarily to provide deferred compensation benefits for
a select group of “management or highly compensated employees.”

 

ARTICLE I

DEFINITIONS

 

1.1“Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article 4.

 

1.2“Base Salary” shall mean a Participant’s annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements and other
non-regular remuneration, received from the Company prior to reduction for any
salary deferrals under benefit plans sponsored by the Company, including but not
limited to, plans established pursuant to Code Section 125 or qualified pursuant
to Code Section 401(k).

 

1.3“Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 7.1.  

 

1.4“Board” shall mean the Board of Directors of the Company.

 

1.5“Bonus(es)” shall mean amounts paid to the Participant by the Company in the
form of discretionary or annual incentive compensation or any other bonus
designated by the Committee, before reductions for contributions to or deferrals
under any pension, deferred compensation or benefit plans sponsored by the
Company. 

 

1.6“Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.

 

1.7“Commercial Incentives” shall mean commissions payable to the Participant for
the applicable Plan Year (as determined by the Committee in compliance with Code
Section 409A) before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans sponsored by the Company.

 

1.8 “Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article 9.

 



 

 

--------------------------------------------------------------------------------

 



1.9“Company Contributions” shall mean the contributions made by the Company
pursuant to Section 3.3. 

 

1.10“Company Contribution Account” shall mean the Account maintained for the
benefit of the Participant that is credited with Company Contributions, if any,
pursuant to Section 4.2. 

 

1.11“Compensation” shall mean all amounts eligible for deferral for a particular
Plan Year under Section 3.1.

 

1.12“Crediting Rate” shall mean the notional gains and losses credited on the
Participant’s Account balance that are based on the Participant’s choice among
the investment alternatives made available by the Committee pursuant to Section
3.4  of the Plan.

 

1.13“Deferral Account” shall mean an Account maintained for each Participant
that is credited with Participant deferrals pursuant to Section 4.1.

 

1.14“Director” shall mean a non-employee member of the Board. 

 

1.15“Director Fees” shall mean cash compensation for services as a Director,
excluding reimbursement of expenses or other non‑regular forms of compensation,
before reductions for contributions to or deferrals under any deferred
compensation plan sponsored by the Company.  The Committee may, in its
discretion, provide for separate Participant Elections for the portion of the
Director’s Fees that serves as a cash retainer and the portion of the Director’s
Fees that reflects cash meeting fees. 

 

1.16 “Disability” or “Disabled” shall mean (consistent with the requirements of
Code Section 409A) that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Participant’s Employer.  For purposes of this Plan, a Participant shall be
Disabled only if determined to be totally disabled by the Social Security
Administration. 

 

1.17“Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.

 

1.18“Eligible Executive” shall mean a Director or a highly compensated or
management level employee of an Employer that is selected by the Committee to be
eligible to participate in the Plan. 

 

1.19“Employer(s)” shall be defined as follows:

 



2

 

--------------------------------------------------------------------------------

 



(a)Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor. 

 

(b)For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

 

(1)The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

(2)All other entities with which the entity described above would be aggregated
and treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable.  In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

 

1.20“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor and Treasury regulations and applicable
authorities promulgated thereunder.

 

1.21“Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B))) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A.

 

1.22“Fund” or “Funds” shall mean one or more of the investments selected by the
Committee pursuant to Section 3.4  of the Plan.

 

1.23“Hardship Distribution” shall mean an accelerated distribution of benefits
or a cancellation of deferral elections pursuant to Section 6.5 to a Participant
who has suffered a Financial Hardship.

 

1.24“Interest Rate” shall mean, for each Fund, the rate of return derived from
the net gain or loss on the assets of such Fund, as determined by the Committee.

 

1.25“Participant” shall mean any Eligible Executive who becomes a Participant in
this Plan in accordance with Article 2.



3

 

--------------------------------------------------------------------------------

 



 

1.26“Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to (a) voluntary deferrals of his/her
Compensation, (b)  the Funds, which shall act as the basis for crediting of
interest on Account balances, and (c) the form and timing of distributions from
Accounts.  Participant Elections may take the form of an electronic
communication followed by appropriate confirmation according to specifications
established by the Committee.

 

1.27“Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence.

   

(a)For benefits triggered by the Participant’s Separation from Service, the
Payment Date shall be the first business day of the seventh month directly
following the month in which the Separation from Service occurs, and the
applicable amount shall be calculated as of the last business day of the sixth
month following the month in which the Separation from Service occurs.
  Subsequent installments, if any, shall be made in February of each Plan Year
following the Plan Year in which the initial installment payment was payable and
shall be calculated as of the last business day of the preceding January. 

 

(b)For benefits triggered by (i) the death of a Participant or (ii) the
Disability of a Participant prior to Separation from Service, the Payment Date
shall be the first business day of the month commencing after the month in which
the event triggering the payout occurs, and the applicable amount shall be
calculated as of the last business day of the month in which the event
triggering the payout occurs.  In the case of death, the Committee shall be
provided with documentation reasonably necessary to establish the fact of the
Participant’s death; and

 

(c)The Payment Date of a Scheduled Distribution shall be the first business day
of February of the Plan Year in which the distribution is scheduled to commence,
and the applicable Distributable Amount shall be calculated as of the last
business day of the preceding January.  Subsequent installments, if any, shall
be calculated as of the last business day of January of each succeeding Plan
Year after the initial calculation, and shall be made in February of each Plan
Year following the Plan Year in which the initial installment payment was
payable.

 

Notwithstanding the foregoing, the Payment Date shall not be before the earliest
date on which benefits may be distributed under Code Section 409A without
violation of the provisions thereof, as reasonably determined by the
Committee.  

 

1.28“Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

 

1.29“Plan Year” shall mean the calendar year.

 



4

 

--------------------------------------------------------------------------------

 



1.30“Scheduled Distribution” shall mean a scheduled distribution date elected by
the Participant for distribution of amounts from the Deferral Account, including
notional earnings thereon, as provided under Section 6.4.  

 

1.31 “Separation from Service” shall mean a termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h).    In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:  

 

(a)For a Participant who provides services to an Employer as an employee, except
as otherwise provided in part (c) of this Section, a Separation from Service
shall occur when such Participant has experienced a termination of employment
with such employer.  A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her employer reasonably anticipate that either (i) no
further services will be performed for the employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
employer after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the employer if the Participant has been
providing services to the Employer less than 36 months). 

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

(b)For a Participant, if any, who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

 

(c)For a Participant, if any, who provides services to an Employer as both an
employee and an independent contractor,  a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both an employee and as an

5

 

--------------------------------------------------------------------------------

 



independent contractor, as determined in accordance with the provisions set
forth in parts ‎0 and ‎0 of this Section, respectively.

 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an employee and as a member of the
Board, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by such Participant as a member of the Board shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as an employee, and the services provided by such Participant as an
employee shall not be taken into account in determining whether the Participant
has experienced a Separation from Service as a member of the Board.

 

 

ARTICLE II

PARTICIPATION

 

2.1Enrollment Requirements; Commencement of Participation 

 

(a)As a condition to participation, each Eligible Executive shall complete,
execute and return to the Committee the appropriate Participant Elections, as
well as such other documentation and information as the Committee reasonably
requests, by the deadline(s) established by the Committee.  In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.

 

(b)Each Eligible Executive shall commence participation in the Plan on the date
that the Committee determines that the Eligible Executive has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period.

 

(c)If an Eligible Executive fails to meet all requirements established by the
Committee within the period required, that Eligible Executive shall not be
eligible to participate in the Plan during such Plan Year.

 

 

ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS

 

 

3.1Elections to Defer Compensation.   Elections to defer Compensation shall take
the form of a whole percentage (less applicable payroll withholding requirements
for Social Security and income taxes and employee benefit plans, as determined
in the sole and absolute discretion of the Committee) of up to a maximum of: 

 

(1)75%  of Base Salary,

(2)75%  of Bonuses,

(3)75%  of Commercial Incentives, and

(4)75% of Director Fees.



6

 

--------------------------------------------------------------------------------

 



 

The Committee may, in its sole discretion, adjust for subsequent Plan Years on a
prospective basis the maximum deferral percentages described in this Section for
one or more types of Compensation (including, without limitation, for particular
types of Bonuses) and for one or more subsequent Plan Years; such revised
deferral percentages shall be indicated on a Participant Election form approved
by the Committee.  Notwithstanding the foregoing, in no event shall the maximum
deferral percentages be adjusted after the last date on which deferral elections
for the applicable type(s) of Compensation must be submitted and become
irrevocable in accordance with Section 3.2 below and the requirements of Code
Section 409A. 

 

The Committee may determine that one or more types of Compensation shall not be
made available for deferral for one or more subsequent Plan Years and,
consistent with such determination, the impacted types of Compensation shall not
appear on a Participant Election form. 

 

 

3.2Timing of Deferral Elections; Effect of Participant Election(s). 

 

(a)General Timing Rule for Deferral Elections.  Except as otherwise provided in
this Section ‎0, in order for a Participant to make a valid election to defer
Compensation, the Participant must submit Participant Election(s) on or before
the deadline established by the Committee, which shall be no later than the
December 31st preceding the Plan Year in which such compensation will be earned.

   

Any deferral election made in accordance with this Section ‎0‎0 shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting new Participant Election(s) in accordance with
Section ‎0(c) below.

 

(b)Timing of Deferral Elections for New Plan Participants.    An Eligible
Executive who first becomes eligible to participate in the Plan on or after the
beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Compensation attributable to services to be performed after such election,
provided that the Participant submits Participant Election(s) on or before the
deadline established by the Committee, which in no event shall be later than
thirty (30) days after the Participant first becomes eligible to participate in
the Plan.

   

If a deferral election made in accordance with this Section ‎0‎0 relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 



7

 

--------------------------------------------------------------------------------

 



Any deferral election made in accordance with this Section ‎0‎0 shall become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.

 

(c)Timing of Deferral Elections for Performance-Based Compensation.    Subject
to the limitations described below, the Committee may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting Participant Election(s) on or before the
deadline established by the Committee, which in no event shall be later than six
(6) months before the end of the performance period. 

 

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section ‎0‎0, the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation.  In no event shall a deferral
election submitted under this Section ‎0‎0 be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

(d)Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.  With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may determine that an irrevocable deferral election
for such compensation may be made by timely delivering Participant Election(s)
to the Committee in accordance with its rules and procedures, no later than the
30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse, as
determined in accordance with Treas. Reg. §1.409A-2(a)(5). 

 

Any deferral election(s) made in accordance with this Section ‎0‎0 shall become
irrevocable no later than the 30th day after the Participant obtains the legally
binding right to the compensation subject to such deferral election(s).

   

(e)Separate Deferral Elections for Each Plan Year.  In order to defer
Compensation for a Plan Year, a Participant must submit a separate deferral
election with respect to Compensation for such Plan Year by affirmatively filing
a Participant Election during the enrollment period established by the Committee
prior to the beginning of such Plan Year (or at such other time contemplated
under this Section 3.2), which election shall be effective on the first day of
the next following Plan Year (unless otherwise specified on the Participant
Election).

 

3.3Company Contributions.   The Company shall have the discretion to make
Company Contributions to the Plan at any time and in any amount on behalf of any
Participant.  Company Contributions shall be made in the complete and sole
discretion of the Company and no Participant shall have the right to receive any
Company Contribution in any particular Plan Year regardless of whether Company
Contributions are made on behalf of other Participants.

 

3.4Investment Elections. 



8

 

--------------------------------------------------------------------------------

 



 

(a)Participant Designation.   At the time of entering the Plan and/or of making
a  deferral election under the Plan,  the Participant shall designate, on a
Participant Election provided by the Committee, the Funds in which the
Participant’s Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each
Account.  The Participant may specify that all or any percentage of his or her
Accounts shall be deemed to be invested, in whole percentage increments, in one
or more of the Funds selected as alternative investments under the Plan from
time to time by the Committee pursuant to subsection (b) of this Section.  If a
Participant fails to make an election among the Funds as described in this
section, the Participant’s Account balance shall automatically be allocated into
the lowest-risk Fund, as determined by the Committee in its sole discretion.  
 A Participant may change any designation made under this Section as permitted
by the Committee by filing a revised election, on a Participant Election
provided by the Committee. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Funds elected in accordance with this Section may be added or deleted by
such Participant; furthermore, the Committee, in its sole discretion, may impose
limitations on the frequency with which the Participant may change the portion
of his or her Account balance allocated to each previously or newly elected
Fund.

 

(b)Investment Funds.  The Committee may select, in its sole and absolute
discretion, each of the types of commercially available investments communicated
to the Participant pursuant to subsection (a) of this Section to be the
Funds.  The Interest Rate of each such commercially available investment shall
be used to determine the amount of earnings or losses to be credited to the
Participant’s Account under Article IV.  The Participant’s choice among
investments shall be solely for purposes of calculation of the Crediting Rate on
Accounts.  The Company and the Employers shall have no obligation to set aside
or invest amounts as directed by the Participant and, if the Company and/or the
Employer elects to invest amounts as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor.

 

3.5Distribution Elections.

 

(a)Initial Election.  At the time of making a deferral election under the Plan,
the Participant shall designate the time and form of distribution of deferrals
made pursuant to such election (together with any earnings credited thereon)
from among the alternatives specified under Article VI for the applicable
distribution.    Such distribution election(s) for a given Plan Year shall
relate solely to that Plan Year.  A new distribution election may be made at the
time of subsequent deferral elections with respect to deferrals in Plan Years
beginning after the election is made, in accordance with the Participant
Election forms. 

   

(b)Modification of Election.  A distribution election with respect to previously
deferred amounts may only be changed under the terms and conditions specified in
Code Section 409A and this Section.   Except as permitted under Code Section
409A, no acceleration of a distribution is permitted.  A subsequent election
that delays payment or changes the form of payment for a Scheduled Distribution
or for the benefits payable upon a Separation from Service shall be permitted if
and only if all of the following requirements are met: 



9

 

--------------------------------------------------------------------------------

 



 

(1)the new election does not take effect until at least twelve (12) months after
the date on which the new election is made;

 

(2)the new election delays payment for at least five (5) years from the date
that payment would otherwise have been made, absent the new election; and 

 

(3)in the case of payments made according to a Scheduled Distribution, the new
election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.

 

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment under Code Section 409A.  Only one
change shall be allowed to be made by a Participant with respect to each Plan
Year’s election as to the benefits to be received by such Participant upon
Separation from Service.  Two changes shall be allowed to be made by a
Participant with respect to any Plan Year’s Scheduled Distribution election.  
Election changes made pursuant to this Section shall be made in accordance with
rules established by the Committee and shall comply with all requirements of
Code Section 409A and applicable authorities.

 

 

ARTICLE IV

ACCOUNTS

 

 

4.1Deferral Accounts.  The Committee shall establish and maintain a  Deferral
Account for each Participant under the Plan.  Each Participant’s Deferral
Account shall be further divided into separate subaccounts (“Fund Subaccounts”),
each of which corresponds to a Fund designated pursuant to Section 3.4.  A
Participant’s Deferral Account shall be credited as follows:

 

(a)As soon as reasonably possible after amounts are withheld and deferred from a
Participant’s Compensation, the Committee shall credit the Fund Subaccounts of
the Participant’s Deferral Account with an amount equal to Compensation deferred
by the Participant in accordance with the designation under Section 3.4; that
is, the portion of the Participant’s deferred Compensation designated to be
deemed to be invested in a Fund shall be credited to the Fund Subaccount to be
invested in that Fund;

 

(b)Each business day, each Fund Subaccount of a Participant’s Deferral Account
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such Fund Subaccount as of the prior day,
less any distributions valued as of the end of the prior day, by the Interest
Rate for the corresponding Fund as determined by the Committee pursuant to
Section 3.4(b); and

 

(c)In the event that a Participant elects for a given Plan Year’s deferral of
Compensation a Scheduled Distribution, all amounts attributed to the deferral of
Compensation for such Plan Year shall be accounted for in a manner which allows
separate accounting for the

10

 

--------------------------------------------------------------------------------

 



deferral of Compensation and investment gains and losses associated with amounts
allocated to each such separate Scheduled Distribution.

 

4.2Company Contribution Account.    The Committee shall establish and maintain a
Company Contribution Account for each Participant under the Plan.  Each
Participant’s Company Contribution Account shall be further divided into
separate Fund Subaccounts corresponding to the Fund designated pursuant to
Section 3.4(a).  A Participant’s Company Contribution Account shall be credited
as follows:

 

(a)As soon as reasonably possible after a Company Contribution is made, the
Company shall credit the Fund Subaccounts of the Participant’s Company
Contribution Account with an amount equal to the Company Contributions, if any,
made on behalf of that Participant, that is, the proportion of the Company
Contributions, if any, designated to be deemed to be invested in a certain Fund
shall be credited to the Fund Subaccount to be invested in that Fund; and

 

(b)Each business day, each Fund Subaccount of a Participant’s Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Interest Rate for the corresponding Fund as determined by
the Committee pursuant to Section 3.4(b).

 

4.3Trust.    The Company shall be responsible for the payment of all benefits
under the Plan.  At its discretion, the Company may establish one or more
grantor trusts for the purpose of providing for payment of benefits under the
Plan.  Such trust or trusts may be irrevocable, but the assets thereof shall be
subject to the claims of the Company’s creditors.  Benefits paid to the
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.

 

4.4Statement of Accounts.  The Committee shall provide each Participant with
electronic statements at least quarterly setting forth the Participant’s Account
balance as of the end of each applicable period.

 

 

ARTICLE V
VESTING

 

 

5.1Vesting of Deferral Accounts.  The Participant shall be vested at all times
in amounts credited to the Participant’s Deferral Account.

 

5.2Vesting of Company Contribution Account.   Amounts credited to the
Participant’s Company Contribution Account shall be vested based upon the
schedule or schedules determined by the Company in its sole discretion and
communicated to the Participant.  

 

 



11

 

--------------------------------------------------------------------------------

 



ARTICLE VI

DISTRIBUTIONS

 

 

6.1Separation from Service Distributions.    Except as otherwise provided
herein, in the event of a Participant’s Separation from Service, the
Distributable Amount credited to the Participant’s Deferral Account and Company
Contribution Account shall be paid to the Participant in a lump sum on the
Payment Date following the Participant’s Separation from Service, unless the
Participant has made an alternative benefit election on a timely basis to
receive substantially equal annual installments over up to ten (10) years.  In
accordance with a Participant Election approved by the Committee, for each Plan
Year the Participant may elect a separate form of distribution applicable upon
Separation from Service for the deferrals and Company Contributions, if any,
attributable to such Plan Year.

 

6.2Disability Distributions.   Except as otherwise provided herein, in the event
of a Participant’s Disability prior to Separation from Service, the
Distributable Amount credited to the Participant’s Deferral Account and Company
Contribution Account shall be paid to the Participant in a lump sum on the
Payment Date following the Participant’s Disability.

 

6.3Death Benefits.  Notwithstanding any provision in this Plan to the contrary,
in the event that the Participant dies prior to complete distribution of his or
her Accounts under the Plan, the Participant’s Beneficiary shall receive a death
benefit equal to the Distributable Amount (or remaining Distributable Amount in
the event installment payments have commenced) credited to the Participant’s
Deferral Account and Company Contribution Account in a lump sum on the Payment
Date following the Participant’s death.

 

6.4Scheduled Distributions.  

 

(a)Scheduled Distribution Election.  Participants shall be entitled to elect to
receive a Scheduled Distribution from the Deferral Account.  In the case of a
Participant who has elected to receive a Scheduled Distribution, on the
applicable Payment Date such Participant shall receive the Distributable
Amount with respect to the applicable Plan Year’s deferrals, including earnings
thereon, which have been elected by the Participant to be subject to such
Scheduled Distribution election in accordance with Section 3.5 of the Plan. The
Committee shall determine the earliest commencement date that may be elected by
the Participant for each Scheduled Distribution and such date shall be indicated
on the Participant Election.  The Participant may elect to receive the Scheduled
Distribution in a single lump sum or substantially equal annual installments
over a period of up to five (5) years.  A Participant may delay and change the
form of a Scheduled Distribution, provided such revised election complies with
the requirements of Section 3.5.  By way of clarification, the Company
Contribution Account shall not be distributable as a Scheduled Distribution.

 

(b)Relationship to Other Benefits.

 

(1)In the event of a Participant’s Separation from Service, Disability or death
prior to the initial Payment Date for a Scheduled Distribution, such Scheduled
Distribution

12

 

--------------------------------------------------------------------------------

 



shall not be distributed under this Section 6.4, but rather shall be distributed
in accordance with the other applicable Section of this Article VI.

 

(2)In the event of a Participant’s Separation from Service or Disability after
one or more Scheduled Distributions has commenced installment payments on the
applicable Payment Date, such Scheduled Distribution(s) shall continue to be
paid at the same time and in the same form as if the Separation from Service or
Disability, as applicable, had not occurred.

 

(3)In the event of a Participant’s death after one or more Scheduled
Distributions has commenced installment payments on the applicable Payment Date,
the remaining Distributable Amount of such Scheduled Distribution(s) shall be
distributed in accordance with Section 6.3.

 

6.5Hardship Distributions.

 

(a)Upon a finding that the Participant has suffered a Financial Hardship, in
accordance with Code Section 409A, the Committee may, at the request of the
Participant, accelerate distribution of benefits and/or approve cancellation of
deferral elections under the Plan, subject to the following conditions:

 

(1)The request to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Committee prior to the end of any calendar month.

 

(2)Upon a finding that the Participant has suffered a Financial Hardship in
accordance with Treasury Regulations promulgated under Code Section 409A, the
Committee may, at the request of the Participant, accelerate distribution of
benefits and/or approve cancellation of current deferral elections under the
Plan in the amount reasonably necessary to alleviate such Financial Hardship.
 The amount distributed pursuant to this Section with respect to the Financial
Hardship shall not exceed the amount necessary to satisfy such Financial
Hardship, plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).

 

(3)The amount (if any) determined by the Committee as a Hardship Distribution
shall be paid in a single cash lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution determination is made by
the Committee.

 

(b)In the event a Participant receives a hardship distribution under an
Employer’s qualified 401(k) plan pursuant to Treas. Reg. §1.401(k)-1(d)(3), the
Committee may (i) cancel the Participant’s current deferral elections under this
Plan and/or (ii) preclude the Participant from submitting additional deferral
elections pursuant to Article III, to the extent deemed necessary to comply
with Treas. Reg. §1.401(k)-1(d)(3).

 



13

 

--------------------------------------------------------------------------------

 



6.6Limited Cashouts.  Notwithstanding any provision in this Plan to the
contrary, the Committee may, in its sole discretion, distribute in a mandatory
lump sum any Participant’s entire Deferral Account and/or Company Contribution
Account under the Plan, provided that any such distribution is made in
accordance with the requirements of Treas. Reg. §1.409A-3(j)(4)(v) or its
successor (each such payment, a “Limited Cashout”).  Specifically, any such
Limited Cashout pursuant to this Section 6.6  shall be subject to the following
requirements:

 

(a)The Committee’s exercise of discretion to make the Limited Cashout shall be
evidenced in writing no later than the date of the lump sum payment;

 

(b)The lump sum payment shall result in the termination and liquidation of the
entirety of the Participant's Deferral Account and/or Company Contribution
Account under the Plan, as applicable, as well as the Participant’s interest in
all other plans, agreements, methods, programs, or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treas. Reg.
§1.409A–1(c)(2) with the Account(s) that is being distributed from this Plan;
and

 

(c)The lump sum payment (and the Participant’s entire interest in any and all
other “plans” that would be aggregated with the Account(s) being distributed
from this Plan in accordance with Treas. Reg. §1.409A–1(c)(2)) is not greater
than the applicable dollar amount under Code Section 402(g)(1)(B) at the time of
the Limited Cashout.

 

Any such Limited Cashout shall be calculated as of the last business day of the
month in which the Committee’s determination to make the Limited Cashout occurs,
and such lump sum payment shall be made within sixty (60) days following such
determination.

 

 

ARTICLE VII

PAYEE DESIGNATIONS AND LIMITATIONS

 

 

7.1Beneficiaries.

   

(a)Beneficiary Designation.  The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death.  If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Committee,
executed by such Participant's spouse and returned to the Committee.  The
Beneficiary designation shall be effective when it is submitted to and
acknowledged by the Committee during the Participant’s lifetime in the format
prescribed by the Committee.    

 

(b)Absence of Valid Designation.  If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Committee shall deem the Participant’s estate
to be the Beneficiary and shall direct the distribution of such benefits to the
Participant’s estate.



14

 

--------------------------------------------------------------------------------

 



 

7.2Payments to Minors.  In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead such payment shall be
made (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides.  If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.

 

7.3Payments on Behalf of Persons Under Incapacity.  In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person.  Any payment made pursuant to such determination shall
constitute a full release and discharge of any and all liability of the
Committee and the Company under the Plan.

 

 

ARTICLE VIII

LEAVE OF ABSENCE

 

 

8.1Paid Leave of Absence.  If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) deferrals shall continue to be withheld during such paid
leave of absence in accordance with Article III.

 

8.2Unpaid Leave of Absence.  If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan.  During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections.  However, if the
Participant returns to employment, the Participant may elect to defer for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and a Participant Election is delivered to and accepted by the
Committee for each such election in accordance with Article III above.

 





15

 

--------------------------------------------------------------------------------

 



ARTICLE IX

ADMINISTRATION

 

 

9.1Committee.  The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (a) to appoint
agents to act on its behalf, (b) to select and establish Funds, (c) to interpret
the Plan, (d) to decide any and all matters arising hereunder (including the
right to remedy possible ambiguities, inconsistencies, or admissions), (e) to
make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan and (f) to make all other determinations and resolve
all questions of fact necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan.  All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby.  No
member of the Committee or agent thereof shall be liable for any determination,
decision, or action made in good faith with respect to the Plan.  The Company
will indemnify and hold harmless the members of the Committee and its agents
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection with the performance
of such persons’ duties, responsibilities, and obligations under the Plan, other
than such liabilities, costs, and expenses as may result from the bad faith,
willful misconduct, or criminal acts of such persons.

 

9.2Claims Procedure.  Any Participant, former Participant or Beneficiary may
file a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit.  The Committee shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim.  The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety (90)
day period.  If additional information is necessary to make a determination on a
claim, the claimant shall be advised of the need for such additional information
within forty-five (45) days after the date of the claim.  The claimant shall
have up to one hundred eighty (180) days to supplement the claim information,
and the claimant shall be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred eighty (180) day period.  Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (a) the specific reason or reasons
for the denial, (b) specific reference to any provisions of the Plan (including
any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based, (c) description of any additional material or information that is
necessary to process the claim, and (d) an explanation of the procedure for
further reviewing the denial of the claim and shall include an explanation of
the claimant’s right to submit the claim for binding arbitration in the event
of an adverse determination on review.

 

9.3Review Procedures.  Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his/her authorized representative may file a written
request for review of such denial.  Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant





16

 

--------------------------------------------------------------------------------

 



shall have the right to review all pertinent documents.  The Committee shall
issue a decision not later than sixty (60) days after receipt of a request for
review from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred twenty (120) days
after receipt of the claimant’s request for review.  The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of the Plan on which the decision is based and shall include
an explanation of the claimant’s right to submit the claim for binding
arbitration in the event of an adverse determination on review.

 

 

ARTICLE X
MISCELLANEOUS

 

 

10.1Termination of Plan.  Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future.  Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants.  In the event of a Plan
termination, no new deferral elections shall be permitted for the affected
Participants and such Participants shall no longer be eligible to receive new
Company Contributions.  However, after the Plan termination the Account balances
of such Participants shall continue to be credited with deferrals attributable
to any deferral election that was in effect prior to the Plan termination to the
extent deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to be credited or debited to
such Participants’ Account balances pursuant to Article IV.  In
addition, following a Plan termination, Participant Account balances shall
remain in the Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan.    Notwithstanding the preceding sentence, to the extent permitted by
Treas. Reg. §1.409A-3(j)(4)(ix) or as otherwise permitted under Code Section
409A,  the Employer may provide that upon termination of the Plan, all Account
balances of the Participants shall be distributed, subject to and in accordance
with any rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Code Section 409A.

 

10.2 Amendment.  Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer.  Notwithstanding the foregoing,
no amendment or modification shall be effective to decrease the value of a
Participant's vested Account balance in existence at the time the amendment or
modification is made.

 

10.3Unsecured General Creditor.  The benefits paid under the Plan shall be paid
from the general assets of the Company, and the Participant and any Beneficiary
or their heirs or successors shall be no more than unsecured general creditors
of the Company with no special or prior right to any assets of the Company for
payment of any obligations hereunder. It is the intention of the Company that
this Plan be unfunded for purposes of ERISA and the Code.





17

 

--------------------------------------------------------------------------------

 



10.4Restriction Against Assignment.  The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity.  No part of a Participant’s Accounts shall be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever.  No part of a Participant’s Accounts shall
be subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Company or any other party, under
any arrangement other than under the terms of this Plan.

 

10.5Withholding.  The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employee tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan. There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes that are
required to be withheld by the Company in respect to such payment or this Plan. 
To the extent permissible under Code Section 409A, the Company shall have the
right to reduce any payment (or other Compensation) by the amount of cash
sufficient to provide the amount of said taxes.

 

10.6Code Section 409A.  The Company intends that the Plan comply with the
requirements of Code Section 409A (and all applicable Treasury Regulations and
other guidance issued thereunder) and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A.  

 

10.7Effect of Payment.    Any payment made in good faith to a Participant or the
Participant’s Beneficiary shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, its members, the Employer and the Company. 

 

10.8Errors in Account Statements, Deferrals or Distributions.  In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered.  In the event of an
operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error shall be
corrected in a manner consistent with and as permitted by any correction
procedures established under Code Section 409A.    If any portion of a
Participant’s Account(s) under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Committee may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (ii) the unpaid vested Account balance.

 

10.9Domestic Relations Orders.    Notwithstanding any provision in this Plan to
the contrary, in the event that the Committee receives a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have





18

 

--------------------------------------------------------------------------------

 



the right to immediately distribute the spouse’s or former spouse’s vested
interest in the Participant’s benefits under the Plan to such spouse or former
spouse to the extent necessary to fulfill such domestic relations order,
provided that such distribution is in accordance with the requirements of Code
Section 409A.  

 

10.10Employment Not Guaranteed.  Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Employer.

 

10.11No Guarantee of Tax Consequences.  The Employer, Company, Board and
Committee make no commitment or guarantee to any Participant that any federal,
state or local tax treatment will apply or be available to any person eligible
for benefits under the Plan and assume no liability whatsoever for the tax
consequences to any Participant.

 

10.12Successors of the Company.  The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

10.13Notice.  Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.  Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.

10.14Headings.    Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

10.15Gender, Singular and Plural.  All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require.  As the context may require, the singular may be
read as the plural and the plural as the singular.  

10.16Governing Law.  The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.  To the extent any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of California.

10.17Entire Agreement.  Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the Employer, the Company, the Board,
the Committee and any and all Participants, whether written, oral, express or
implied relating thereto.



19

 

--------------------------------------------------------------------------------

 



10.18Binding Arbitration.    Any claim, dispute or other matter in question of
any kind relating to this Plan which is not resolved by the claims procedures
under this Plan shall be settled by arbitration in accordance with the
applicable employment dispute resolution rules of the American Arbitration
Association.  Notice of demand for arbitration shall be made in writing to the
opposing party and to the American Arbitration Association within a reasonable
time after the claim, dispute or other matter in question has arisen.  In no
event shall a demand for arbitration be made after the date when the applicable
statute of limitations would bar the institution of a legal or equitable
proceeding based on such claim, dispute or other matter in question.  The
decision of the arbitrators shall be final and may be enforced in any court of
competent jurisdiction.  The arbitrators may award reasonable fees and expenses
to the prevailing party in any dispute hereunder and shall award reasonable fees
and expenses in the event that the arbitrators find that the losing party acted
in bad faith or with intent to harass, hinder or delay the prevailing party in
the exercise of its rights in connection with the matter under dispute.





20

 

--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the Board has approved the adoption of this Plan as of the
Effective Date and has caused the Plan to be executed by its duly authorized
representative this _26_day of _September_, 2017.

 

 

 

 

GENOMIC HEALTH, INC.

 

By

/s/ Jason W. Radford

 

Name

Jason W. Radford

 

Title

Chief Legal Officer and Secretary

 

21

 

--------------------------------------------------------------------------------